December 15, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                 R.E. JANES GRAVEL COMPANY, Appellant

NO. 14-15-00031-CV                     V.

    THE TEXAS COMMISSION ON ENVIRONMENTAL QUALITY, ITS
   EXECUTIVE DIRECTOR, RICHARD A. HYDE, ITS COMMISSIONERS
   BRYAN SHAW AND TOBY BAKER, AND THE CITY OF LUBBOCK,
                            Appellees
                ________________________________

      This cause, an appeal from the judgment in favor of appellees, The Texas
Commission on Environmental Quality, Its Executive Director, Richard A. Hyde,
its Commissioners, Bryan Shaw and Toby Baker, and the City of Lubbock, signed
October 13, 2014, was heard on the transcript of the record. We have inspected the
record and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

       We order appellant, R.E. Janes Gravel Company, to pay all costs incurred in
this appeal.

      We further order this decision certified below for observance.